Citation Nr: 1119476	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as a result of asbestos exposure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a hip disorder, claimed as secondary to a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to August 1946.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Indianapolis, Indiana, VA Regional Office (RO).

This case has previously come before the Board.  In September 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran was afforded a personal hearing before a hearing officer at the RO in December 2007.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence does not establish a respiratory disorder is related to active service, to include as a result of asbestos exposure.  

2.  The competent evidence does not establish a back disorder related to active service; arthritis was not shown during service or within the initial post-service year.

3.  The competent evidence does not establish a hip disorder related to service, to include service-connected disability; arthritis was not shown during service or within the initial post-service year.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A back disorder was not incurred or aggravated in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  A hip disorder was not incurred or aggravated in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The April 2006, September 2007, and October 2010 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that in response Social Security Administration (SSA) records are unavailable as reflected in a response received in September 2007, and in response to the AOJ's 2010 request for pertinent records, the service department stated the requested records were unavailable, as documented by the AOJ in a September 2010 memorandum regarding the unavailability of the requested service treatment records relevant to the back and hip.  

The claimant was also afforded a VA examination in December 2009 in regard to a respiratory disorder.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326 in that regard.  

The Board also finds that a VA examination is not necessary to determine whether a back disorder or hip disorder is related to his period of honorable service, as the standards of the decision of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81. 

In this case, service treatment records are negative for complaints or findings in regard to a back or hip disorder, and a back and hip disorder were first identified decades after his period of honorable service.  In light of these findings, the prongs of McLendon have not been met.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).  

Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated in active service.  38 U.S.C.A. § 1110 (West Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the September 2009 remand.  The Veteran was afforded a VA examination, additional service records were requested, and the claims were readjudicated.  The evidence is adequate for a determination.  

I.  Respiratory Disorder

The Veteran asserts entitlement to service connection for a respiratory disorder, and specifically, as a result of asbestos exposure during service.  Having considered the evidence, the Board finds service connection is not warranted.  

As reflected in the May 2009 rating decision, the Veteran in this case is a combat veteran.  The Board notes that the provisions of 38 U.S.C.A. § 1154 (b) merely relax the adjudicative evidentiary requirements for determining what happened in service.  

Service treatment records are negative for a diagnosis of a respiratory disorder.  The Board notes that while a July 1945 service treatment record reflects complaints to include cough and nasal congestion, the diagnosis entered was acute catarrhal fever, and the August 1946 separation examination report notes a normal respiratory system, bronchi, lungs and pleura.  X-ray examination of the thorax was normal, and defects were noted to be "none."  

The initial documented evidence of a respiratory disorder is decades after service.  The Board notes that a July 1995 VA record reflects a 20-year history of smoking and that the Veteran denied chronic obstructive pulmonary disease (COPD), and a February 2000 VA record reflects a diagnosis of COPD.  Regardless, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

In addition, a March 2004 VA record notes no cardiopulmonary abnormality, and while an April 2002 private record notes that it was difficult to tell whether the Veteran had some pulmonary fibrosis, medical opinions that are equivocal in nature, such as those expressed in speculative language, do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Thus, the opinion is of diminished probative value, if any.  In this case, the competent and probative evidence does not establish a respiratory disorder related to service, to include as a result of asbestos exposure.  

The December 2009 VA respiratory examination report notes, in pertinent part, as follows:

The Veteran's current mild emphysema is unlikely to be related in any way to his active duty military service, including after consideration of his presumed asbestos exposure during service.  RATIONALE FOR OPINION GIVEN: Review of the available records as enumerated above shows no past or present evidence to suggest any ongoing pulmonary problems related to asbestos exposure.  Per the above literature reference from ATSDR, the Veteran's pulmonary function studies and chest xrays have not shown findings that would indicate pulmonary asbestos, either presently or at any time in the past.  Additionally, the natural history of pulmonary asbestosis is characterized by progression of both the disease process and clinical findings.  Therefore, if asbestos-related lung problems had been present at some time in the past, these problems would be more symptomatic at present and also would certainly be even more identifiable presently with testing (which is not the case as shown by the current medical testing, as this continues to show no evidence of lung disease that would be attributable to asbestos).  

The diagnosis entered was emphysema, mild, with no evidence of restrictive lung disease or pulmonary fibrosis noted.  The examiner added that new acute findings of small pleural effusion noted on chest x-ray examination in November 2009 are consistent with the Veteran's history of intermittent episodes of congestive heart failure, and not related to any chronic lung disorder, including anything related to asbestos exposure.  

The Board notes that a determination as to whether current disability is related to service requires competent evidence.  The Veteran is competent to report his symptoms, as well that he was exposed to asbestos during service, and the Board notes the Veteran's testimony to the effect that he boarded the USS Iowa at the shipyards in Bremerton, Washington, and that his quarters were below deck on the vessel and that as a steward's mate, his duties were to transfer weapons and equipment below deck up to the deck, and that the elevators used, as well as all of the piping and lining in the vessel, were covered in asbestos.  Transcript at 2-3 & 7 (2007).  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the competent VA medical opinion.  The examiner reviewed the claims file and provided a rationale for the opinion based on objective findings, reliable principles, and sound reasoning.  The Board notes that the opinion is not inconsistent with the evidence, to include the contemporaneous service treatment records and separation examination report.  

The preponderance of the evidence is against the claim.  Consequently, the benefits sought on appeal are denied.

II.  Back & Hip Disorder

The Veteran asserts entitlement to service connection for a back and hip disorder, and specifically as result of a fall from a tower into the water during service in 1945.  Having considered the evidence, the Board finds service connection is not warranted under any theory of entitlement.  

Initially, the Board notes no assertion of combat in regard to the claims pertaining to service connection for a back and hip disorder.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West Supp. 2009) are not applicable.  

Service treatment records are negative for reference to a fall from a tower and/or a back or hip injury.  The Board notes that while a July 1945 medical history reflects the Veteran was transferred to the Naval Hospital in July 1945, the diagnosis entered was acute catarrhal fever.  In addition, the August 1946 separation examination report shows the spine was normal and defects were noted to be "none."  

In this case, a back or hip disorder, to include arthritis, is not shown during service or within the initial post-service year.  To the extent that history of a fall during service has been noted, the Board notes that a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

A determination as to whether the Veteran has current disability related to service requires competent evidence.  The Veteran is competent to report his symptoms, to include having fallen from a tower and injuring his back and hip during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Even assuming the Veteran fell from a tower during service, and to the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record, to include not only the normal separation examination report, but also the initial documented evidence of a back and hip disorder decades after service, and associated with post-service injuries.  In that regard, VA inpatient records, dated from June 1995 to July 1995, reflect severe degenerative joint disease of the right hip status post left total hip arthroplasty, and a history of a spinal fracture sustained in a motorcycle accident in 1960, as well as a ruptured vertebrae sustained in a motorcycle accident in 1977.  In addition, an onset of hip symptoms following the 1977 accident was noted to have developed into osteoarthritis, with an initial left total hip arthroplasty in 1978, and a March 1998 VA record reflects that the Veteran was status post right total hip arthroplasty in 1992 and presented for revision of left total hip arthroplasty.  

In this case, the competent and probative evidence does not establish in-service disease or injury pertaining to the back or hip and the initial relevant treatment is decades after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

In this case, the Board has accorded more probative value to the objective documented evidence, to include the negative service treatment records, the normal separation examination report, and the significant gap between service and the initial relevant post-service treatment attributed to post-service injuries sustained decades after service.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claims of entitlement to service connection for a back disorder and a hip disorder.  Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for a respiratory disorder, to include as a result of asbestos exposure, is denied.  

Service connection for a back disorder is denied.  

Service connection for a hip disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


